Title: From John Adams to Emma Willard, 16 May 1821
From: Adams, John
To: Willard, Emma



Dear Miss Willard
Montezillo May 16th 1821.

I have received Mr Southwicks address to the Apprentice of Albany and have read it three times over after the first reading I said there is no need of addition, subtraction, correction or alteration; a generation of apprentices educated in Mr Southwicks principles and formed upon his model would redeem a nation on the brink of destruction. After the third reading I found nothing worth criticizing. but I wished that in enumerating writers on Moral Philosophy he had recommended the sermons and the preface to the sermons of Dr Butler Bishop of Bristol which are the profoundest essays on Moral subjects that are to be found in any language—and Dr Barrows moral discourse especially his five sermons on Industry which are the greatest effort of genius that ever wass displayed upon any single human duty and virtue.
When I began this letter I intended to have waved all that is said of me: but I have altered my mind and awkward as the tastes is I will say something. I rejoice to learn from Mr Southwick, that the purity of my motives in writing the “Defence” is now generally acknowledged But I believe those motives are but imperfectly understood. Those volumes were written in the spirit of Martyrdom. My Country was in rebellion and France was on the eve of it.
I saw a conflagration breaking out which must inevitably spread through the world and I thought it my indispensable duty to bear my testimony feeble as it was, against those wild frantic nations of Republican Liberty which were then prevalent every where: I certainly knew that I would offend a great part of the people of America, and believed it extremely probable that I should sacrifice all the little popularity I ever had. But it was not a new thing for me to hazard my popularity or my life. My friends in Europe, Americans, English and French shook their heads and said. “We know not how this will be received in America” but I had the satisfaction to find that it was not at first so ill received as I had feared three editions of it were immediately printed one in Philadelphia another in New York and a third in Boston and copies of the first volume were in the hands of the Convention for forming the National constitution before they could agree upon any thing, and I desire it may be remembered that the three volumes were all read by Mr—Jay, Mr Madison and Mr Hamilton before the Federalist was begun.
The work is unpublished, ill digested and uncouth A work was written in fifteen months which ought to have employed twenty years. Nevertheless it utters a solemn, warning voice to all men to beware of the awful dangers which surround every form of Republican government that has ever been tried in the world. I tremble for the State of New York lest they should set a dangerous example of danger Indeed all Europe exhibits great cause of anxiety to very thinking mind. The system of a free government appears still to be but imperfectly understood.
 I am Madam with many thanks and great esteem / your obliged Friend and / humble servant
John Adams